Citation Nr: 1716737	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  12-12 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Wainaina, Associate Counsel


INTRODUCTION

The Veteran served active duty from May 1968 to July 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

This case was before the Board on January 2015 when the case was remanded for further development. 


FINDING OF FACT

The Veteran's anxiety is etiologically related to service. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for anxiety have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Under applicable criteria, VA has certain notice and assistance obligations to claimants. See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  However, VA is granting the Veteran's claim, so no further discussion is required.


Service Connection - In General

The United States Court of Appeals for the Federal Circuit held that a three-element test must be satisfied in order to establish entitlement to service connection. Specifically, the evidence must show (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement). Walker v. Shinseki, 708 F.3d. 1331, 1333   (Fed. Cir. 2013) (citing Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Acquired Psychiatric Disorder

In March 2012, a VA compensation examiner diagnosed the Veteran with anxiety.  This meets the first prong of a service connection claim. 

As to the second prong, the Board finds that the Veteran's claimed traumatic event is consistent with the places, types, and circumstances of the Veteran's service in the Army at that time.  The Veteran's DD Form 214 shows that his military occupational specialty was a radio relay and carrier attendant.  The Board finds that the Veteran, in such a position and pursuant to 38 U.S.C.A. §1154(a), was likely exposed to artillery fire aboard a transport helicopter, as he described in his November 2010 statement.  This meets the second prong of a service connection claim.

As for the third prong, a VA compensation examiner opined in March 2012 that the Veteran's experience aboard the transport helicopter caused his psychiatric disorder.  This meets the third prong of a service connection claim.  

As all three prongs of a service connection claim are met, the Board will grant service connection.  



ORDER

Service connection for an acquired psychiatric disorder is granted. 



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


